UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	George Putnam Balanced Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	April 30, 2015 Item 1. Schedule of Investments: George Putnam Balanced Fund The fund's portfolio 4/30/15 (Unaudited) COMMON STOCKS (65.6%) (a) Shares Value Basic materials (3.2%) Agnico-Eagle Mines, Ltd. (Canada) 8,180 $247,854 Air Products & Chemicals, Inc. 9,907 1,420,961 Alcoa, Inc. 16,499 221,417 Allegheny Technologies, Inc. 15,874 539,557 Axalta Coating Systems, Ltd. (NON) 89,886 2,757,702 Axiall Corp. 19,677 802,822 Boise Cascade Co. (NON) 12,770 443,119 CF Industries Holdings, Inc. 6,803 1,955,658 Dow Chemical Co. (The) 53,853 2,746,503 E.I. du Pont de Nemours & Co. 70,969 5,194,931 Fortune Brands Home & Security, Inc. 85,719 3,823,067 Freeport-McMoRan, Inc. (Indonesia) 32,876 765,025 Goldcorp, Inc. (Canada) 6,300 118,629 Hi-Crush Partners LP (Units) 16,191 571,542 Huntsman Corp. 53,497 1,233,106 Martin Marietta Materials, Inc. 2,911 415,254 Monsanto Co. 37,688 4,294,924 Newmont Mining Corp. 6,645 176,026 Nucor Corp. 18,075 883,145 Packaging Corp. of America 20,305 1,404,903 Praxair, Inc. 11,184 1,363,665 Sealed Air Corp. 44,297 2,019,943 Sherwin-Williams Co. (The) 17,858 4,964,524 Smurfit Kappa Group PLC (Ireland) 27,410 840,462 Steel Dynamics, Inc. 9,743 215,613 Symrise AG (Germany) 58,321 3,563,621 Tronox, Ltd. Class A 8,981 188,152 Capital goods (3.2%) Airbus Group NV (France) 13,582 943,164 Allegion PLC (Ireland) 31,109 1,902,315 Bombardier, Inc. Class B (Canada) 1,939,051 3,921,496 Canadian Solar, Inc. (Canada) (NON) 14,047 497,264 Embraer SA ADR (Brazil) 1,311 40,877 Gaztransport Et Technigaz SA (France) 27,010 1,615,396 General Dynamics Corp. 9,598 1,317,997 HD Supply Holdings, Inc. (NON) 117,821 3,888,093 Hubbell, Inc. Class B 15,413 1,677,397 Manitowoc Co., Inc. (The) 131,534 2,595,166 Mobileye NV (Israel) (NON) 13,563 608,436 Northrop Grumman Corp. 89,775 13,828,941 Pall Corp. 19,724 1,919,540 Raytheon Co. 47,092 4,897,568 United Technologies Corp. 27,731 3,154,401 Communication services (2.9%) American Tower Corp. (R) 64,606 6,107,205 Charter Communications, Inc. Class A (NON) 19,205 3,592,487 Comcast Corp. Class A 118,870 6,865,931 DISH Network Corp. Class A (NON) 58,431 3,953,441 Equinix, Inc. (R) 5,571 1,425,786 Liberty Global PLC Ser. C (United Kingdom) (NON) 86,158 4,346,671 Time Warner Cable, Inc. 36,182 5,627,025 Verizon Communications, Inc. 139,241 7,023,316 Communications equipment (0.2%) Arista Networks, Inc. (NON) 12,677 811,455 Cisco Systems, Inc. 87,564 2,524,470 Computers (2.7%) Anixter International, Inc. (NON) 9,698 684,679 Apple, Inc. 259,250 32,445,138 Castlight Health, Inc. Class B (NON) 201,732 1,519,042 Western Digital Corp. 26,693 2,608,974 Conglomerates (0.7%) Siemens AG (Germany) 8,249 902,905 Tyco International PLC 219,055 8,626,386 Consumer cyclicals (7.8%) Advance Auto Parts, Inc. 2,421 346,203 Amazon.com, Inc. (NON) 25,656 10,821,188 AutoZone, Inc. (NON) 1,601 1,076,929 Bed Bath & Beyond, Inc. (NON) 33,998 2,395,499 Brunswick Corp. 20,375 1,019,565 CaesarStone Sdot-Yam, Ltd. (Israel) 25,914 1,535,145 CBS Corp. Class B (non-voting shares) 49,303 3,063,195 Ctrip.com International, Ltd. ADR (China) (NON) 43,976 2,800,392 Dollar General Corp. 41,720 3,033,461 Five Below, Inc. (NON) 76,034 2,563,866 Freshpet, Inc. (NON) 16,961 367,714 Gap, Inc. (The) 53,058 2,103,219 GNC Holdings, Inc. Class A 8,829 380,088 Hanesbrands, Inc. 67,552 2,099,516 Hilton Worldwide Holdings, Inc. (NON) 85,333 2,471,244 Home Depot, Inc. (The) 55,610 5,949,158 Kimberly-Clark Corp. 24,663 2,705,284 Live Nation Entertainment, Inc. (NON) 97,580 2,445,355 Macy's, Inc. 31,359 2,026,732 MasterCard, Inc. Class A 53,231 4,801,969 Michael Kors Holdings, Ltd. (NON) 41,219 2,549,807 Michaels Cos., Inc. (The) (NON) 36,546 945,080 NIKE, Inc. Class B 44,563 4,404,607 Office Depot, Inc. (NON) 38,546 355,394 Penn National Gaming, Inc. (NON) 93,089 1,496,871 Priceline Group, Inc. (The) (NON) 4,853 6,007,092 PulteGroup, Inc. 56,129 1,083,290 RE/MAX Holdings, Inc. Class A 64,792 2,189,322 Rollins, Inc. 64,158 1,591,118 Tiffany & Co. 21,914 1,917,037 Time Warner, Inc. 63,214 5,335,894 TiVo, Inc. (NON) 45,690 504,875 TJX Cos., Inc. (The) 51,073 3,296,251 Tumi Holdings, Inc. (NON) 88,554 2,071,278 Vail Resorts, Inc. 16,135 1,600,753 Vulcan Materials Co. 6,362 544,078 Wal-Mart Stores, Inc. 31,466 2,455,921 Walt Disney Co. (The) 67,201 7,306,093 Whirlpool Corp. 7,188 1,262,213 Wyndham Worldwide Corp. 23,750 2,028,250 Wynn Resorts, Ltd. 17,270 1,918,179 Consumer staples (5.9%) Avon Products, Inc. 244,947 2,001,217 Bright Horizons Family Solutions, Inc. (NON) 26,399 1,327,342 Coca-Cola Co. (The) 149,148 6,049,443 Costco Wholesale Corp. 27,422 3,922,717 Coty, Inc. Class A (NON) 130,382 3,117,434 CVS Health Corp. 60,814 6,038,222 Energizer Holdings, Inc. 23,494 3,209,750 Estee Lauder Cos., Inc. (The) Class A 53,406 4,341,374 Groupon, Inc. (NON) 85,466 591,425 GrubHub, Inc. (NON) 13,063 537,804 Hershey Co. (The) 10,556 970,308 JM Smucker Co. (The) 15,385 1,783,429 Keurig Green Mountain, Inc. 37,453 4,358,406 Kraft Foods Group, Inc. 38,781 3,286,690 Mead Johnson Nutrition Co. 19,076 1,829,770 Mondelez International, Inc. Class A 96,273 3,693,995 Philip Morris International, Inc. 120,916 10,092,859 Pinnacle Foods, Inc. 28,548 1,157,621 Procter & Gamble Co. (The) 112,190 8,920,227 Restaurant Brands International LP (Units) (Canada) 192 7,508 Restaurant Brands International, Inc. (Canada) 38,993 1,590,135 Sally Beauty Holdings, Inc. (NON) 33,466 1,044,474 Starbucks Corp. 58,360 2,893,489 Ulta Salon, Cosmetics & Fragrance, Inc. (NON) 2,377 359,141 Walgreens Boots Alliance, Inc. 43,373 3,596,923 Yum! Brands, Inc. 28,982 2,491,293 Electronics (4.3%) Agilent Technologies, Inc. 60,315 2,495,232 Analog Devices, Inc. 41,286 2,553,126 Avago Technologies, Ltd. 10,530 1,230,746 Broadcom Corp. Class A 99,114 4,381,334 Honeywell International, Inc. 74,837 7,552,550 Intel Corp. 239,657 7,800,835 L-3 Communications Holdings, Inc. 86,214 9,906,851 Micron Technology, Inc. (NON) 229,009 6,442,023 NXP Semiconductor NV (NON) 31,733 3,050,176 ON Semiconductor Corp. (NON) 211,405 2,435,386 QUALCOMM, Inc. 56,103 3,815,004 SanDisk Corp. 19,475 1,303,657 Skyworks Solutions, Inc. 9,226 851,099 Texas Instruments, Inc. 73,861 4,004,005 Energy (5.2%) Anadarko Petroleum Corp. 100,917 9,496,290 Baker Hughes, Inc. 39,130 2,678,840 Cabot Oil & Gas Corp. 34,679 1,172,844 Cameron International Corp. (NON) 14,734 807,718 Cheniere Energy, Inc. (NON) 6,025 460,852 Concho Resources, Inc. (NON) 2,209 279,792 CONSOL Energy, Inc. 17,646 573,142 Diamondback Energy, Inc. (NON) 3,702 305,674 EOG Resources, Inc. 29,095 2,878,950 Exxon Mobil Corp. 195,039 17,040,557 Genel Energy PLC (United Kingdom) (NON) 121,676 1,172,866 Gulfport Energy Corp. (NON) 11,034 540,004 Halliburton Co. 47,925 2,345,929 Marathon Oil Corp. 156,479 4,866,497 MarkWest Energy Partners LP 49,285 3,324,766 Pioneer Natural Resources Co. 12,772 2,206,746 Plains All American Pipeline LP 14,884 745,837 Range Resources Corp. 12,204 775,686 Schlumberger, Ltd. 58,340 5,519,547 Suncor Energy, Inc. (Canada) 212,531 6,928,511 Total SA ADR (France) 130,480 7,058,968 Financials (10.3%) AllianceBernstein Holding LP (Partnership shares) 76,071 2,384,826 Altisource Residential Corp. (R) 20,690 396,214 American Express Co. 33,199 2,571,263 American International Group, Inc. 118,208 6,653,928 Ameriprise Financial, Inc. 25,100 3,144,528 Assured Guaranty, Ltd. 127,449 3,312,400 AvalonBay Communities, Inc. (R) 12,437 2,043,897 Bank of America Corp. 355,221 5,658,671 Bank of New York Mellon Corp. (The) 37,151 1,572,973 Berkshire Hathaway, Inc. Class B (NON) 15,282 2,157,971 Boston Properties, Inc. (R) 13,404 1,773,483 Capital One Financial Corp. 42,532 3,438,712 Carlyle Group LP (The) 101,699 3,070,293 Charles Schwab Corp. (The) 216,991 6,618,226 Citigroup, Inc. 227,039 12,105,719 CME Group, Inc. 30,723 2,793,028 Equity Lifestyle Properties, Inc. (R) 19,388 1,024,074 Essex Property Trust, Inc. (R) 4,360 967,702 Federal Realty Investment Trust (R) 2,602 347,809 Gaming and Leisure Properties, Inc. (R) 54,144 1,932,941 General Growth Properties (R) 59,009 1,616,847 Genworth Financial, Inc. Class A (NON) 382,370 3,361,032 Goldman Sachs Group, Inc. (The) 26,513 5,207,683 Hartford Financial Services Group, Inc. (The) 107,946 4,400,958 Invesco, Ltd. 31,854 1,319,393 JPMorgan Chase & Co. 240,370 15,205,806 KKR & Co. LP 174,900 3,936,999 Marcus & Millichap, Inc. (NON) 11,786 416,989 MetLife, Inc. 18,005 923,476 Morgan Stanley 127,195 4,745,645 Pebblebrook Hotel Trust (R) 9,113 391,312 Plum Creek Timber Co., Inc. (R) 11,600 489,520 Prologis, Inc. (R) 16,005 643,401 Prudential PLC (United Kingdom) 152,258 3,799,649 Public Storage (R) 5,400 1,014,714 Regions Financial Corp. 41,681 409,724 Simon Property Group, Inc. (R) 10,518 1,908,912 State Street Corp. 28,088 2,166,147 Urban Edge Properties (R) 5,300 119,939 Visa, Inc. Class A 111,327 7,353,148 Vornado Realty Trust (R) 7,739 800,909 Wells Fargo & Co. 268,515 14,795,177 Health care (10.0%) Abbott Laboratories 15,514 720,160 AbbVie, Inc. 111,077 7,182,239 Actavis PLC (NON) 39,824 11,264,617 Aetna, Inc. 10,841 1,158,578 Align Technology, Inc. (NON) 9,308 547,683 Anthem, Inc. 12,541 1,892,813 Baxter International, Inc. 273 18,766 Becton Dickinson and Co. 19,797 2,788,803 Biogen, Inc. (NON) 18,935 7,080,365 Boston Scientific Corp. (NON) 184,651 3,290,481 Bristol-Myers Squibb Co. 137,606 8,769,630 C.R. Bard, Inc. 18,884 3,145,697 Cardinal Health, Inc. 45,896 3,870,869 Celgene Corp. (NON) 76,135 8,227,148 Cigna Corp. 27,835 3,469,354 Cooper Cos., Inc. (The) 5,704 1,015,711 Diplomat Pharmacy, Inc. (NON) 23,054 825,794 Eli Lilly & Co. 62,101 4,463,199 Endo International PLC (NON) 13,845 1,163,880 Express Scripts Holding Co. (NON) 21,980 1,899,072 Gilead Sciences, Inc. (NON) 132,886 13,356,372 HCA Holdings, Inc. (NON) 25,721 1,903,611 Johnson & Johnson 45,252 4,488,998 McKesson Corp. 17,899 3,998,637 Medtronic PLC 79,729 5,935,824 Merck & Co., Inc. 110,740 6,595,674 Mylan NV (NON) 64,964 4,694,299 Omnicare, Inc. 6,481 570,198 Perrigo Co. PLC 29,146 5,341,879 Pfizer, Inc. 170,224 5,775,700 Premier, Inc. Class A (NON) 29,830 1,130,557 Retrophin, Inc. (NON) 44,272 953,619 Stryker Corp. 28,609 2,638,894 Thermo Fisher Scientific, Inc. 74 9,300 Universal Health Services, Inc. Class B 16,632 1,945,112 Ventas, Inc. (R) 24,989 1,721,742 Waters Corp. (NON) 9,241 1,156,881 Semiconductor (0.2%) Lam Research Corp. 40,211 3,039,147 Software (2.3%) Activision Blizzard, Inc. 58,711 1,339,491 Autodesk, Inc. (NON) 53,797 3,057,284 Microsoft Corp. 354,997 17,267,054 Oracle Corp. 172,960 7,544,515 Tencent Holdings, Ltd. (China) 114,681 2,368,443 Technology services (3.3%) Alibaba Group Holding, Ltd. ADR (China) (NON) 47,231 3,839,408 AOL, Inc. (NON) 22,661 904,174 Computer Sciences Corp. 16,285 1,049,568 Facebook, Inc. Class A (NON) 139,721 11,005,823 Fidelity National Information Services, Inc. 23,298 1,455,892 Google, Inc. Class A (NON) 129 70,791 Google, Inc. Class C (NON) 31,515 16,934,417 Pandora Media, Inc. (NON) 25,688 458,274 Salesforce.com, Inc. (NON) 77,915 5,673,770 Yahoo!, Inc. (NON) 79,659 3,390,685 Transportation (1.4%) American Airlines Group, Inc. 91,199 4,403,544 Canadian Pacific Railway, Ltd. (Canada) 5,025 958,061 Genesee & Wyoming, Inc. Class A (NON) 17,203 1,599,019 Spirit Airlines, Inc. (NON) 51,517 3,527,369 Union Pacific Corp. 75,427 8,012,610 Utilities and power (2.0%) American Electric Power Co., Inc. 43,338 2,464,632 American Water Works Co., Inc. 25,795 1,406,343 Calpine Corp. (NON) 130,018 2,835,693 Edison International 48,929 2,981,733 Exelon Corp. 126,096 4,289,786 NextEra Energy Partners LP 29,023 1,229,705 NextEra Energy, Inc. 18,826 1,900,108 NRG Energy, Inc. 156,812 3,957,935 PG&E Corp. 62,345 3,299,297 Sempra Energy 20,974 2,226,810 Total common stocks (cost $803,419,177) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.2%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, June 1, 2045 $1,000,000 $1,025,742 3s, TBA, May 1, 2045 1,000,000 1,028,203 U.S. Government Agency Mortgage Obligations (5.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 3,097 3,554 4 1/2s, with due dates from September 1, 2043 to May 1, 2044 2,330,648 2,600,426 4s, with due dates from July 1, 2042 to June 1, 2043 7,462,705 8,005,041 3 1/2s, with due dates from December 1, 2042 to February 1, 2044 1,745,514 1,839,264 3s, March 1, 2043 849,517 866,176 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 2,039,965 2,318,055 5 1/2s, TBA, May 1, 2045 2,000,000 2,264,062 5s, with due dates from August 1, 2033 to January 1, 2039 1,063,608 1,188,160 4 1/2s, with due dates from August 1, 2041 to October 1, 2043 17,559,167 19,290,642 4 1/2s, TBA, May 1, 2045 1,000,000 1,088,281 4s, with due dates from May 1, 2044 to June 1, 2044 947,638 1,023,079 4s, TBA, June 1, 2045 2,000,000 2,134,688 4s, TBA, May 1, 2045 5,000,000 5,343,750 3 1/2s, with due dates from May 1, 2043 to March 1, 2045 4,521,000 4,746,240 3 1/2s, TBA, May 1, 2045 5,000,000 5,239,063 3s, with due dates from February 1, 2043 to May 1, 2043 (FWC) 1,787,706 1,824,504 3s, TBA, May 1, 2045 9,000,000 9,158,906 Total U.S. government and agency mortgage obligations (cost $70,266,875) U.S. TREASURY OBLIGATIONS (11.4%) (a) Principal amount Value U.S. Treasury Notes 0.875%, September 15, 2016 (i) $132,000 $132,972 1.000%, May 31, 2018 (i) 113,000 113,590 2.125%, December 31, 2021 (i) 11,000 11,322 U.S. Treasury Bonds 3 3/4s, November 15, 2043 2,220,000 2,668,563 U.S. Treasury Notes 1 3/4s, May 31, 2016 24,930,000 25,317,706 1 3/8s, September 30, 2018 29,620,000 29,916,490 1 1/8s, December 31, 2019 15,860,000 15,660,821 1s, August 31, 2016 32,520,000 32,774,222 0 3/4s, March 31, 2018 44,370,000 44,163,316 0 3/4s, December 31, 2017 3,470,000 3,462,409 2.500%, May 15, 2024 (i) 1,000 1,053 Total U.S. treasury Obligations (cost $153,669,977) CORPORATE BONDS AND NOTES (13.6%) (a) Principal amount Value Basic materials (0.7%) Agrium, Inc. sr. unsec. notes 3 3/8s, 2025 (Canada) $310,000 $308,209 Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) 365,000 478,926 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 400,000 481,500 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 600,000 651,863 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 408,000 436,226 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 78,000 93,776 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 215,000 216,711 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 200,000 225,001 Eastman Chemical Co. sr. unsec. unsub. notes 3.8s, 2025 235,000 242,532 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,184,101 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 335,000 349,535 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 1,236,000 1,212,512 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2 7/8s, 2020 682,000 681,441 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 14,342 LyondellBasell Industries NV sr. unsec. unsub. notes 4 5/8s, 2055 515,000 496,325 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 200,000 212,149 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 188,000 218,208 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 77,000 86,886 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 168,000 179,594 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 360,000 375,300 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 195,000 217,371 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 234,927 Westvaco Corp. company guaranty sr. unsec. unsub. notes 8.2s, 2030 250,000 347,120 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 108,000 143,313 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 553,000 727,679 Capital goods (0.2%) Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 125,000 134,688 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 767,000 1,075,627 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,301,205 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 272,086 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 125,806 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 225,000 239,602 Communication services (1.1%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 244,860 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 284,857 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 (R) 735,000 761,573 AT&T, Inc. sr. unsec. notes 4 3/4s, 2046 122,000 119,272 AT&T, Inc. sr. unsec. unsub. notes 3.4s, 2025 123,000 121,701 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 240,000 241,683 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 645,000 931,203 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 268,000 355,469 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 777,298 Koninklijke KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 99,847 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 380,000 501,075 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 62,000 71,145 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 133,788 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 213,896 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 1,125,000 1,184,365 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 275,000 298,659 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 610,000 855,513 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 1,000,000 1,052,500 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 845,000 959,286 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 1,000,000 1,090,937 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 355,000 469,020 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 5,200 139,412 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 270,000 284,948 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 595,000 584,245 Verizon Communications, Inc. 144A sr. unsec. unsub. notes 4.522s, 2048 1,309,000 1,239,183 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 770,000 967,838 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 980,000 1,285,932 Consumer cyclicals (1.4%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 190,000 277,326 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 1,045,000 1,344,402 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 370,000 408,388 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 705,000 749,331 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 1,187,000 1,629,885 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 625,000 608,902 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 579,000 650,264 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 135,000 213,180 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s, 2043 1,290,000 1,629,044 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 24,000 32,580 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 200,000 285,675 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 830,000 878,191 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. Notes 3.45s, 2022 685,000 680,214 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4s, 2025 250,000 251,546 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 185,000 191,475 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 363,990 Grupo Televisa SAB sr. unsec. unsub. notes 5s, 2045 (Mexico) 355,000 361,672 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 460,000 627,854 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 320,000 367,921 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 150,000 165,893 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 200,000 200,006 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 356,000 351,374 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 1,034,000 1,335,177 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 310,000 404,573 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 123,000 152,836 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 77,485 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 78,000 99,994 Nordstrom, Inc. sr. unsec. notes 5s, 2044 310,000 354,056 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 435,000 452,635 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 195,000 202,374 Owens Corning company guaranty sr. unsec. notes 9s, 2019 55,000 66,433 Priceline Group, Inc. (The) sr. unsec. unsub. notes 3.65s, 2025 164,000 167,123 QVC, Inc. company guaranty sr. notes 4.85s, 2024 390,000 401,182 Tiffany & Co. 144A sr. unsec. notes 4.9s, 2044 460,000 462,058 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 724,528 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 550,000 557,563 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 450,000 479,367 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 175,000 178,063 Consumer staples (0.9%) Anheuser-Busch Cos., Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 885,000 982,745 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 257,315 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 535,396 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 855,000 1,118,832 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 297,000 344,201 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 676,374 870,114 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 676,613 717,952 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 820,000 1,084,125 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 1,434,000 1,878,586 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 553,000 638,861 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 211,000 218,066 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 350,000 343,707 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 309,000 388,418 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 691,674 McDonald's Corp. sr. unsec. notes 5.7s, 2039 600,000 721,057 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 180,000 187,345 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 219,139 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 134,000 145,830 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 191,000 213,376 Energy (0.9%) BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 250,000 269,975 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 225,000 209,124 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 234,848 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 575,000 562,968 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 227,000 242,663 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 57,000 61,275 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 388,000 484,030 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 1,070,000 1,459,085 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 315,000 283,185 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 175,000 213,965 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 264,374 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 390,000 331,576 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 791,835 Petrobras Global Finance BV company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 355,000 355,575 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 300,000 276,732 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4 3/8s, 2023 (Brazil) 180,000 160,079 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 535,000 544,352 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 760,000 863,833 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 580,000 642,324 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 991,087 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 555,027 Tosco Corp. sr. unsec. notes 8 1/8s, 2030 600,000 865,132 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 245,000 237,082 Weatherford International, Ltd./Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 405,000 471,125 Williams Partners LP sr. unsec. notes 5.4s, 2044 323,000 314,366 Williams Partners LP sr. unsec. notes 4.3s, 2024 322,000 329,014 Financials (5.8%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 747,000 1,003,621 Aflac, Inc. sr. unsec. notes 6.45s, 2040 314,000 405,728 Air Lease Corp. sr. unsec. unsub. notes 3 3/4s, 2022 410,000 414,864 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 310,000 306,181 American Express Co. sr. unsec. notes 7s, 2018 650,000 746,871 American International Group, Inc. jr. sub. FRB 8.175s, 2058 856,000 1,185,560 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,150,000 1,106,408 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 720,000 706,500 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 653,525 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 550,000 583,330 AXA SA 144A jr. unsec. sub. FRN 6.379s, perpetual maturity (France) 135,000 151,369 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 400,000 404,132 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 644,000 655,270 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 335,573 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 1,724,000 2,331,326 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 500,000 556,650 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 331,000 379,526 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 703,000 749,137 BNP Paribas SA 144A jr. unsec. sub. FRN 7.195s, perpetual maturity (France) 100,000 120,250 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 370,000 403,887 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 810,000 853,407 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 1,213,000 1,333,760 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 462,000 464,475 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 805,000 853,944 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 956,000 950,921 Citigroup, Inc. jr. unsec. sub.FRN 5 7/8s, perpetual maturity 603,000 607,523 Citigroup, Inc. sr. unsec. sub. FRN 0.534s, 2016 123,000 122,439 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands company guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 268,863 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 718,000 922,630 Credit Agricole SA 144A unsec. sub. notes 4 3/8s, 2025 (France) 255,000 252,790 Credit Suisse Group AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 1,079,000 1,234,865 Credit Suisse/New York, NY sr. unsec. notes 5.3s, 2019 475,000 536,106 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 605,000 749,557 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 985,000 966,133 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 (R) 1,117,000 1,190,487 EPR Properties unsec. notes 5 1/4s, 2023 (R) 345,000 369,527 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 300,000 293,625 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 217,000 206,584 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 425,000 454,741 GE Capital Trust I unsec. sub. FRB 6 3/8s, 2067 355,000 387,838 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 1,540,000 2,117,954 Genworth Holdings, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 860,000 911,600 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 955,024 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 282,000 353,936 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,495,000 1,967,620 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 1,230,000 1,398,867 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 (R) 555,000 551,769 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 1,005,000 1,082,836 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 (R) 250,000 254,274 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 342,000 471,959 HSBC Holdings PLC unsec. sub. notes 6 1/2s, 2036 (United Kingdom) 800,000 1,007,960 HSBC USA Capital Trust I 144A company guaranty jr. unsec. sub. notes 7.808s, 2026 450,000 451,787 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 2,225,000 2,508,932 ING Groep NV jr. unsec. sub. FRN 6s, perpetual maturity (Netherlands) 640,000 640,000 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 275,000 304,563 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 780,000 830,700 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 1,250,000 1,381,514 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 785,000 965,629 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 340,000 436,795 Liberty Property LP sr. unsec. unsub. notes 3 3/8s, 2023 (R) 100,000 98,525 Lloyds Banking Group PLC sr. unsec. sub. notes 4 1/2s, 2024 (United Kingdom) 530,000 543,355 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 1,290,000 2,037,841 Merrill Lynch & Co., Inc. unsec. sub. FRN 1.031s, 2026 275,000 248,753 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 600,000 699,288 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 2,564,000 3,397,300 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 285,000 302,094 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 572,623 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 840,000 829,500 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,418,951 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 410,330 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 415,900 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 140,000 141,757 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 213,000 232,141 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s, 2037 1,939,000 2,037,162 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 359,000 383,233 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 1,153,000 1,187,590 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 1,045,000 1,137,023 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 425,000 438,958 Royal Bank of Scotland PLC (The) unsec. sub. FRN Ser. REGS, 9 1/2s, 2022 (United Kingdom) 1,510,000 1,698,750 Santander Issuances SAU 144A company guaranty sr. unsec. unsub. notes 5.911s, 2016 (Spain) 1,100,000 1,143,970 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 630,000 667,394 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 (R) 290,000 299,062 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 (R) 290,000 293,382 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 725,000 799,305 Standard Chartered PLC 144A jr. sub. FRB 7.014s, perpetual maturity (United Kingdom) 600,000 681,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.271s, 2037 2,021,000 1,748,165 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 825,000 878,172 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 263,000 354,844 TIERS Trust/United States 144A sr. bonds stepped-coupon zero % (8 1/8s, 3/15/18), 2046 (STP) 570,000 595,650 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 295,000 382,319 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s, 2022 2,640,000 3,172,538 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,179,893 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5 7/8s, perpetual maturity 580,000 616,250 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 710,000 797,449 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 (R) 1,050,000 1,086,102 ZFS Finance USA Trust V 144A FRB 6 1/2s, 2037 214,000 227,108 Government (0.4%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 4,000,000 5,582,392 Health care (0.3%) Actavis Funding SCS company guaranty sr. unsec. unsub. notes 4 3/4s, 2045 (Luxembourg) 373,000 377,080 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 3.45s, 2022 (Luxembourg) 373,000 378,995 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 129,102 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 205,000 214,553 HCA, Inc. company guaranty sr. notes 5s, 2024 430,000 456,961 Medtronic PLC 144A sr. unsec. notes 4 3/8s, 2035 328,000 346,551 Medtronic PLC 144A sr. unsec. notes 3 1/2s, 2025 327,000 338,148 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 659,000 688,655 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2027 (R) 145,000 142,100 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 475,000 514,188 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 133,382 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 300,000 325,203 Technology (0.2%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 421,000 406,491 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2045 297,000 264,109 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 215,000 225,632 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 948,000 1,002,214 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 162,000 187,515 Oracle Corp. sr. unsec. unsub. notes 4 1/8s, 2045 770,000 758,803 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 245,000 250,819 Transportation (0.2%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 719,666 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 145,000 177,591 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 71,775 76,082 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 113,085 118,456 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 85,000 86,648 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 390,000 482,935 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 616,122 711,621 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 225,000 235,688 Utilities and power (1.5%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 623,817 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 138,000 151,057 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 63,000 68,040 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 595,000 759,428 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 220,000 227,907 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 450,000 486,304 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 365,000 394,654 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 745,417 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 611,729 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 235,000 271,672 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 5/8s, perpetual maturity (France) 360,000 380,700 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 784,000 1,054,457 Electricite de France (EDF) 144A sr. unsec. notes 6s, 2114 (France) 200,000 224,051 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 640,000 753,848 Electricite de France (EDF) 144A unsec. sub. FRN 5 1/4s, perpetual maturity (France) 252,000 262,395 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 360,000 401,077 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 470,000 584,024 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 766,000 876,427 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 240,000 261,972 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 825,000 867,967 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 370,000 385,259 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 1,120,000 1,217,807 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 185,000 237,268 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 405,287 Kansas Gas and Electric Co. bonds 5.647s, 2021 200,028 202,028 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 179,000 176,120 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 420,000 423,344 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 385,000 544,032 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 445,000 566,425 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 441,000 479,932 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 418,000 549,872 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 140,000 174,632 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 331,000 347,981 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 145,000 155,833 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 656,000 662,560 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 889,000 1,116,124 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) 1,145,000 1,104,925 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 210,000 219,825 Wisconsin Energy Corp. jr. unsec. sub. FRN 6 1/4s, 2067 1,945,000 1,930,413 Total corporate bonds and notes (cost $168,914,401) MORTGAGE-BACKED SECURITIES (1.5%) (a) Principal amount Value Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 $1,628,000 $1,628,000 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.9s, 2049 2,500,000 2,692,144 Ser. 14-GC21, Class AS, 4.026s, 2047 482,000 515,827 COMM Mortgage Trust FRB Ser. 12-LC4, Class C, 5.821s, 2044 500,000 561,735 FRB Ser. 14-CR18, Class C, 4.897s, 2047 3,089,000 3,341,176 Ser. 12-CR1, Class AM, 3.912s, 2045 1,046,000 1,127,920 Federal Home Loan Mortgage Corporation FRB Ser. T-56, Class A, IO, 0.524s, 2043 3,990,989 67,192 FRB Ser. T-56, Class 2, IO, zero %, 2043 (F) 5,884,244 — Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.31s, 2045 1,213,816 11,854 FIRSTPLUS Home Loan Owner Trust 1997-3 Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 194,241 19 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 2.932s, 2032 104,470 87,650 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 12-C6, Class D, 5.381s, 2045 772,000 846,814 Ser. 04-LN2, Class A2, 5.115s, 2041 31,673 31,740 FRB Ser. 13-C10, Class C, 4.297s, 2047 1,904,000 1,965,336 FRB Ser. 13-C13, Class C, 4.191s, 2046 450,000 459,951 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 12-C8, Class D, 4.821s, 2045 524,000 545,984 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 321,771 341,681 Ser. 98-C4, Class H, 5.6s, 2035 886,661 922,379 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.861s, 2049 (F) 129,348 129,752 FRB Ser. 07-HQ12, Class A2FX, 5.861s, 2049 223,134 222,746 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.709s, 2045 1,794,000 1,984,343 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 188,348 24,485 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 2,093,723 523,431 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C4, Class XA, IO, 1.99s, 2045 5,508,927 540,090 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 1,218,000 1,294,612 Total mortgage-backed securities (cost $19,300,376) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Oportun Financial Corp. Ser. H, 8.00 % cv. pfd. (acquired 2/6/15, cost $633,655) (Private) (F) (RES) (NON) 222,546 $570,290 United Technologies Corp. $3.75 cv. pfd. 13,206 776,513 Total convertible preferred stocks (cost $1,396,734) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $317,076 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 506,867 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 327,445 Total municipal bonds and notes (cost $841,396) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.0%) (a) Principal amount Value Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $350,000 $370,125 Total foreign government and agency bonds and notes (cost $349,195) SHORT-TERM INVESTMENTS (4.7%) (a) Principal amount/shares Value SSgA Prime Money Market Fund Class N 0.03% (P) Shares 270,000 $270,000 Putnam Short Term Investment Fund 0.07% (AFF) Shares 63,275,997 63,275,997 U.S. Treasury Bills with an effective yield of zero% July 30, 2015 (i) $121,000 121,000 U.S. Treasury Bills with an effective yield of 0.02%, August 6, 2015 (SEGSF) 75,000 74,997 U.S. Treasury Bills with an effective yield of 0.02%, July 16, 2015 150,000 149,998 U.S. Treasury Bills with an effective yield of 0.01%, July 2, 2015 (SEGSF) 125,000 125,000 U.S. Treasury Bills with an effective yield of zero%, July 9, 2015 100,000 100,000 U.S. Treasury Bills with an effective yield of 0.09%, June 11, 2015 18,000 17,998 Total short-term investments (cost $64,134,978) TOTAL INVESTMENTS Total investments (cost $1,282,293,109) (b) FORWARD CURRENCY CONTRACTS at 4/30/15 (aggregate face value $45,160,676) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Sell 7/15/15 $3,412,664 $3,482,750 $70,086 Citibank, N.A. Euro Sell 6/17/15 4,088,673 4,090,362 1,689 Credit Suisse International British Pound Sell 6/17/15 4,663,454 4,671,381 7,927 Canadian Dollar Sell 7/15/15 2,198,741 2,097,121 (101,620) Euro Sell 6/17/15 2,451,541 2,453,132 1,591 Deutsche Bank AG British Pound Sell 6/17/15 6,618,759 6,629,906 11,147 Euro Sell 6/17/15 2,310,095 2,311,851 1,756 HSBC Bank USA, National Association British Pound Buy 6/17/15 2,324,819 2,256,138 68,681 Euro Sell 6/17/15 4,952,291 4,954,283 1,992 JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/15/15 3,929,416 3,748,860 (180,556) Euro Sell 6/17/15 729,699 730,304 605 State Street Bank and Trust Co. Canadian Dollar Sell 7/15/15 1,880,542 1,793,017 (87,525) UBS AG Euro Sell 6/17/15 2,759,149 2,748,754 (10,395) WestPac Banking Corp. Canadian Dollar Sell 7/15/15 3,347,584 3,192,817 (154,767) Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/15 (proceeds receivable $5,271,016) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, May 1, 2045 $1,000,000 5/13/15 $1,088,281 Federal National Mortgage Association, 4s, May 1, 2045 2,000,000 5/13/15 2,137,500 Federal National Mortgage Association, 3s, May 1, 2045 1,000,000 5/13/15 1,017,656 Government National Mortgage Association, 3s, May 1, 2045 1,000,000 5/20/15 1,028,203 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 24,187 $— 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks $(904) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2014 through April 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,351,204,646. (b) The aggregate identified cost on a tax basis is $1,284,526,178, resulting in gross unrealized appreciation and depreciation of $120,491,178 and $21,912,561, respectively, or net unrealized appreciation of $98,578,617. (NON) This security is non-income-producing. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $570,290, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $65,325,071 $163,852,869 $165,901,943 $38,869 $63,275,997 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $22,664,785 to cover certain derivative contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities (equities in this case). To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $131,740 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $525,644 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $110,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $38,768,042 $4,404,083 $— Capital goods 40,249,491 2,558,560 — Communication services 38,941,862 — — Conglomerates 8,626,386 902,905 — Consumer cyclicals 104,869,125 — — Consumer staples 79,212,996 — — Energy 70,007,150 1,172,866 — Financials 135,196,389 3,799,649 — Health care 135,012,156 — — Technology 175,446,075 2,368,443 — Transportation 18,500,603 — — Utilities and power 26,592,042 — — Total common stocks — Convertible preferred stocks $— $776,513 $570,290 Corporate bonds and notes — 183,799,855 595,650 Foreign government and agency bonds and notes 370,125 Mortgage-backed securities — 19,343,411 523,450 Municipal bonds and notes — 1,151,388 — U.S. government and agency mortgage obligations — 70,987,836 — U.S. treasury obligations — 154,222,464 — Short-term investments 63,545,997 588,993 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(369,389) $— TBA sale commitments — (5,271,640) — Total return swap contracts — (904) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$165,474	$534,863 Equity contracts	—	904 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$40,600,000 OTC total return swap contracts (notional)$1,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# — Forward currency contracts# 70,086 1,689 9,518 12,903 70,673 605 — — — 165,474 Total Assets $70,086 $1,689 $9,518 $12,903 $70,673 $605 $— $— $— $165,474 Liabilities: OTC Total return swap contracts*# — 904 — — — 904 Forward currency contracts# — — 101,620 — — 180,556 87,525 10,395 154,767 534,863 Total Liabilities $— $— $101,620 $— $— $181,460 $87,525 $10,395 $154,767 $535,767 Total Financial and Derivative Net Assets $70,086 $1,689 $(92,102) $12,903 $70,673 $(180,855) $(87,525) $(10,395) $(154,767) $(370,293) Total collateral received (pledged)##† $70,086 $1,689 $— $12,903 $70,673 $(110,000) $— $131,740 $— Net amount $— $— $(92,102) $— $— $(70,855) $(87,525) $(142,135) $(154,767) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. George Putnam Balanced Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2015
